                    Case 3:16-md-02741-VC Document 3350 Filed 04/15/19 Page 1 of 3



  2001 M STREET NW                                                                            WWW.WILKINSONWALSH.COM
      10th Floor
                                                                                                           ___
WASHINGTON, DC 20036
                                                                                             A LIMITED LIABILITY PARTNERSHIP




                                                     April 15, 2019

    VIA ECF

    Hon. Vince Chhabria
    San Francisco Courthouse, Courtroom 4
    450 Golden Gate Avenue
    San Francisco, CA 94102

                   Re:    In re Roundup Prods. Liab. Litig., No. 3:16-md-02741-VC (No. 16-cv-00525)

    Dear Judge Chhabria:

           Pursuant to PTO No. 140, Monsanto hereby submits the following objections to Plaintiff’s
    proposed judgment, filed at ECF No. 3272. Monsanto has met and conferred with Plaintiff
    regarding these objections and Plaintiff does not agree with Monsanto.

            First, Monsanto believes that the phrase “and appealable” should be removed from the final
    sentence of the proposed judgment. As the Court is aware, Monsanto intends to file motions for
    post-trial relief, and the time for any appeal would not begin to run until “the entry of the order
    disposing of the last . . . remaining motion” for such relief. Fed. R. App. P. 4(a)(4)(A).
    Accordingly, Monsanto believes that it is both confusing and unnecessary to state that the
    judgment is appealable now.

            Second, Monsanto objects to the judgment being executable 30 days after entry. While
    Monsanto is entitled to a 30-day stay of execution as a matter of course, see Fed. R. Civ. P. 62(a),
    Monsanto respectfully submits that the Court should enter a discretionary stay of enforcement
    pending appeal. The Court has the authority to waive or reduce the typical security requirements
    of Fed. R. Civ. P. 62(b). See United States v. Moyer, No. C 07–00510 SBA, 2008 WL 3478063,
    at *12 (N.D. Cal. Aug. 12, 2008). When determining whether to waive or reduce the bond
    requirement, courts in the Ninth Circuit typically consider the following factors:

                   (1) the complexity of the collection process; (2) the amount of time required to
                   obtain a judgment after it is affirmed on appeal; (3) the degree of confidence that
                   the district court has in the availability of funds to pay the judgment; (4) whether
                   the defendant’s ability to pay the judgment is so plain that the cost of a bond would
                   be a waste of money; and (5) whether the defendant is in such a precarious financial
                   situation that the requirement to post a bond would place other creditors of the
                   defendant in an insecure position.
        Case 3:16-md-02741-VC Document 3350 Filed 04/15/19 Page 2 of 3



Id. (quoting Dillon v. City of Chicago, 866 F.2d 902, 904–05 (7th Cir. 1988)). There is no reason
to doubt that any collection process involving Monsanto would be straightforward and efficient.
And in light of Monsanto’s financial position—which Plaintiff highlighted during the second
phase of trial—Monsanto’s ability to pay the judgment is “plain.” Id. Under these circumstances,
a bond would be “a waste of money.” Id. Monsanto therefore submits that the Court should
exercise its discretion to grant a stay pending appeal absent the posting of a security.


                                                     Respectfully submitted,

                                                     /s/ Brian L. Stekloff___________

                                                     Brian L. Stekloff (pro hac vice)
                                                     (bstekloff@wilkinsonwalsh.com)
                                                     Tamarra Matthews Johnson (pro hac vice)
                                                     (tmatthewsjohnson@wilkinsonwalsh.com)
                                                     Rakesh Kilaru (pro hac vice)
                                                     (rkilaru@wilkinsonwalsh.com)
                                                     WILKINSON WALSH + ESKOVITZ LLP
                                                     2001 M St. NW, 10th Floor
                                                     Washington, DC 20036
                                                     Tel: 202-847-4030
                                                     Fax: 202-847-4005



Cc: Counsel of Record (via ECF)




                                               2
        Case 3:16-md-02741-VC Document 3350 Filed 04/15/19 Page 3 of 3



                                CERTIFICATE OF SERVICE
       I HEREBY CERTIFY that on this 15th day of April 2019, a copy of the foregoing was

filed with the Clerk of the Court through the CM/ECF system which sent notice of the filing to all

appearing parties of record.



                                                    /s/ Brian L. Stekloff___________




                                                3
